Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (US Patent No. 11,226,594). With regard to Claim 1, Yamamoto discloses a radio wave watch (100) comprising: an exterior case (10); a dial plate (6) disposed within the exterior case; a substrate (22) disposed on a rear side of the dial plate within the exterior case; a first ground layer (32, 35) disposed on the substrate; an antenna (3) that has a planar emitting electrode (5) disposed between a center of the exterior case and an inner wall surface of the exterior case and opposed to the first ground layer, a planar short-circuit part (34) electrically connecting an end part of the emitting electrode to the first ground layer, and a connecting part (50) connecting the emitting electrode to a receiving circuit (28) of the substrate; and a second ground layer (31) disposed on an opposite side to the emitting electrode side across the short-circuit part on the substrate and having a width equal to or greater than a width of the short-circuit part (Fig. 3).
With regard to Claim 2, Yamamoto discloses the first ground layer and the second ground layer being integrated with each other (via 34, Fig. 3). 
With regard to Claim 3, Yamamoto discloses the emitting electrode extending from the short-circuit part toward a radial direction (Fig. 4) that is a direction perpendicular to a center axis line of the exterior case.
With regard to Claim 4, Yamamoto discloses the second ground layer extending from the short-circuit part toward the opposite side to the emitting electrode side, and a length of the second ground layer in an extension direction of the second ground layer is equal to or greater than a length of the emitting electrode (Fig. 4). 
With regard to Claim 5, Yamamoto discloses, in a space between the dial plate and the substrate, a metal member (51) is disposed in a region not overlapping with the emitting electrode in a direction of a center axis line of the exterior case. 
With regard to Claim 6, Yamamoto discloses the metal member being disposed in a region overlapping with the second ground layer (Fig. 4). 
With regard to Claim 7, Yamamoto discloses a solar cell (51) disposed between the dial plate and the substrate, wherein the solar cell has a notch part (501) at a position opposed to the emitting electrode and the second ground layer. 
With regard to Claim 8, Yamamoto discloses, in a space between the dial plate and the substrate, a non-conductive member (33) is disposed to be opposed to the second ground layer. 
With regard to Claim 9, Yamamoto discloses a plate-shaped, non-conductive rotating member (33) opposed to the substrate, wherein the rotating member is disposed not to overlap with the emitting electrode and disposed to overlap with the second ground layer, in a direction of a center axis line of the exterior case. 
With regard to Claim 10, Yamamoto discloses the connecting part physically and electrically connecting the receiving circuit to the emitting electrode, and the emitting electrode extends from the connecting part toward the inner wall surface of the exterior case (Fig. 3). 
With regard to Claim 11, Yamamoto discloses the connecting part physically and electrically connecting the receiving circuit to the emitting electrode, and the short-circuit part is disposed in line with the connecting part on both sides of the connecting part and extends along a plane parallel to a center axis line of the exterior case (Fig. 3). 
With regard to Claim 12, Yamamoto discloses the connecting part connecting the emitting electrode to the receiving circuit by capacitive coupling, and the connecting part is disposed at a position that is closer to the center of the exterior case than the short-circuit part is (Fig. 3).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses timepieces, similar to Applicant’s claimed invention, having antennas and ground layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833